
      
        DEPARTMENT OF HEALTH AND HUMAN SERVICES
        Food and Drug Administration
        21 CFR Part 73
        [Docket No. FDA-2017-C-6238]
        Colorcon, Inc.; Filing of Color Additive Petition
        
          AGENCY:
          Food and Drug Administration, HHS.
        
        
          ACTION:
          Notification of petition.
        
        
          SUMMARY:
          The Food and Drug Administration (FDA or we) is announcing that we have filed a petition, submitted by Colorcon, Inc., proposing that the color additive regulations be amended by expanding the permitted uses of synthetic iron oxide as a color additive to include use in dietary supplement tablets and capsules.
        
        
          DATES:
          The color additive petition was filed on October 3, 2017.
        
        
          ADDRESSES:

          For access to the docket to read background documents or comments received, go to https://www.regulations.gov and insert the docket number found in brackets in the heading of this document into the “Search” box and follow the prompts, and/or go to the Dockets Management Staff, 5630 Fishers Lane, Rm. 1061, Rockville, MD 20852.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Molly A. Harry, Center for Food Safety and Applied Nutrition, Food and Drug Administration, 5001 Campus Dr., College Park, MD 20740, 240-402-1075.
        
      
      
        SUPPLEMENTARY INFORMATION:

        Under section 721(d)(1) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379e(d)(1)), we are giving notice that we have filed a color additive petition (CAP 7C0308), submitted by Colorcon, Inc., 275 Ruth Rd., Harleysville, PA 19438. The petition proposes to amend the color additive regulations in § 73.200 (21 CFR 73.200) Synthetic iron oxide by expanding the permitted uses of synthetic iron oxide as a color additive to include use in dietary supplement tablets and capsules with a proposed limit of 5 milligrams, calculated as elemental iron, per day for labeled dosages.
        We have determined under 21 CFR 25.32(k) that this action is of a type that does not individually or cumulatively have a significant effect on the human environment. Therefore, neither an environmental assessment nor an environmental impact statement is required.
        
          Dated: November 6, 2017.
          Anna K. Abram,
          Deputy Commissioner for Policy, Planning, Legislation, and Analysis.
        
      
      [FR Doc. 2017-24421 Filed 11-8-17; 8:45 am]
       BILLING CODE 4164-01-P
    
  